 

[g20170803120200996952.jpg]Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated
DC SERP for Designated
executives of Domtar Personal Care

As in effect on March 31, 2014, amended and restated as of November 1, 2016

 

--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

Table of Contents

 

1.

Introduction1

 

 

2.

Definitions1

 

 

3.

Retirement4

 

 

4.

Non-Vested Termination of Employment4

 

 

5.

Vested Termination4

 

 

6.

Death5

 

 

7.

Disability5

 

 

8.

Administration5

 

 

9.

Funding5

 

 

10.

Non-Alienation of Benefits5

 

 

11.

Conflicts or Inconsistencies5

 

 

12.

Amendments6

 

 

13.

General Provisions6

 

Appendix

 

 

 

 

 

--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

1.

Introduction

1.1

The present document constitutes the DC SERP for Designated Executives of Domtar
Personal Care, hereinafter called the “Personal Care DC SERP”.

1.2

The purpose of the Personal Care DC SERP is to provide designated executives of
the Company with additional retirement benefits in excess of those that may be
payable in accordance with the provisions of the Base U.S. Savings Plans, as
defined below.

2.

Definitions

2.1

Annual Contribution Credit: for a given calendar year, the excess, if any, of
the percentage, as set in Appendix “A”, of the Member’s Earnings, over the
Company’s contribution to the Base U.S. Savings Plan in respect of the period of
the calendar year as a Member of the Personal Care DC SERP. For the purposes of
this paragraph, a Member is assumed to contribute to the Base U.S. Savings Plan
such amount that would result in the maximum Company contribution.

In any given calendar year, the aggregate of the Annual Contribution Credit and
the Annual Contributions Credit received under the DC SERP for Designated
Executives of Domtar combined with the aggregate contributions and pension
credits received under the base plans of the DC SERP for Designated Executives
of Domtar, if any, and the Base U.S. Savings Plan shall not exceed the
percentage, as set in the Appendix “A”, of the Member’s Earnings.

Annual Contribution Credits are credited by the Company to the Personal Care DC
SERP Notional Account Balance at the end of the calendar year for which they
have been determined, or upon Separation from Service if earlier.

2.2

Annual Credited Notional Return: for a given calendar year, notional return
calculated at the rate of return obtained by the Balanced Index Fund under the
Base U.S. Savings Plan for the twelve-month period ending on November 30th of
the calendar year.

In the event of Separation from Service before the end of the calendar year, the
notional return is based on the period beginning on November 30th of the prior
calendar year and ending on the last day of the month that is two months prior
to the month in which the payment occurs.

 

1

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

Annual Credited Notional Return is applied to the Personal Care DC SERP Notional
Account Balance at the beginning of the calendar year including the Transferred
DC SERP Notional Account Balance at the end of the prior calendar year and is
credited to the Personal Care DC SERP Notional Account Balance at the end of the
calendar year for which it has been determined, or upon benefit payment if
earlier.

Once a year, a Member may elect in writing, prior to November 30 of that
calendar year, to have the Annual Credited Notional Return for the following
calendar year determined on the basis of the notional return calculated at the
rate of return obtained by the Total Bond Market Index Fund under the Base U.S.
Savings Plan.

Such election will be applicable to all future years after it is made, until a
new election to revert to the funds described above is communicated in writing
to the Company. Such election shall be made prior to November 30 of a calendar
year to take effect in the following calendar year.

2.3

Base U.S. Savings Plan: the Domtar U.S. Salaried 401(k) Plan and the Domtar
Personal Care 401(k) Plan, as may be amended from time to time, for the period
of service as a Member of the Personal Care DC SERP.

2.4

Board: the Board of Directors of Domtar Corporation.

2.5

Code: the U.S. Internal Revenue Code of 1986, as amended.

2.6

Company: means Domtar Corporation and any of its subsidiaries or affiliated
companies.

2.7

Earnings: compensation as defined under the Base U.S. Savings Plan in respect of
periods in which the executive is a Member of the Personal Care DC SERP.

2.8

HR Committee: the Human Resources Committee of the Board.

2.9

Management Committee: means the management committee of Domtar Corporation.

2.10

Member: any executives of Domtar Personal Care division as recommended by the
Management Committee or its designee as specified in the Appendix.

2.11

Normal Retirement Date: with respect to a Member, the first day of the month
coinciding with or immediately following the Member’s sixty-fifth (65th)
birthday.

 

 

2

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

2.12

Personal Care DC SERP Notional Account Balance: shall, at any date whatsoever,
be the sum of the Annual Contribution Credits, the Annual Credited Notional
Return and the Transferred DC SERP Notional Account Balance, if any, in the name
of the Member under the Personal Care DC SERP, as it is reported in the books of
the Company.

2.13

Section 409A: section 409A of the Code and the rules, regulations and guidance
promulgated thereunder.

2.14

Separation from Service: occurs (or a Member Separates from Service) when the
Member ceases to be employed by the Company and all entities considered a single
employer with the Company under Code Sections 414(b) and (c) as a result of the
Member’s death, retirement, or other termination of employment. Whether a
Separation from Service takes place is based on all the relevant facts and
circumstances and determined in accordance with U.S. Treas. Reg. 1.409A-1(h)(1);

2.15

Transferred DC SERP Notional Account Balance: if applicable, the Member’s DC
SERP Notional Account Balance transferred from the DC SERP for Designated
executives of Domtar as of the end of the year the Member becomes a Member of
the Personal Care DC SERP and cease to participate in the DC SERP for Designated
executives of Domtar or upon payment of benefits if earlier.

2.16

U.S. Taxpayer: a Member who

 

a)

Is a U.S. citizen; or

 

b)

Is a foreign national/U.S. permanent resident (“green card” holder); or

 

c)

Is a foreign national who meets the “substantial physical presence” test during
an applicable calendar year; or

 

d)

Is a “dual status” individual and either

 

i)

Who declares that he is a U.S. Taxpayer (under (a), (b), or (c) above); or

 

ii)

Who the Company determines is a U.S. Taxpayer (under (a), (b), or (c) above).

 

e)

Is subject to U.S. federal income tax under the terms of the Canada-United
States Tax Convention (1980) and the Protocols in effect thereunder; or

 

f)

Whose benefits under this Personal Care DC SERP are otherwise subject to
taxation in the U.S.

3

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

Notwithstanding the foreign Member’s declaration of U.S. Taxpayer status, and
unless proven otherwise, if the Company’s payroll, human resources, or other
records indicate that the Member is a U.S. Taxpayer, then the Member shall be
deemed to be a U.S. Taxpayer for the purposes of the Personal Care DC SERP.

2.17

Year of Service: a Member shall be credited with service in an amount equal to
the aggregate of the following (applied without duplication):

 

a)

years of service as a Member of the DC SERP for Designated executives of Domtar
Personal Care; and

 

b)

years of service as a Member DC SERP for Designated Executives of Domtar

2.18

For the purposes of the present document, the terms and expressions listed below
shall have the meaning given to them in the Base U.S. Savings Plan:

 

•

Balanced Index Fund

 

•

Total Bond Market Index Fund

3.

Retirement

A Member who Separates from Service on or after age 55, after completing two (2)
Years of Service as a Member, shall receive as soon as practicable from the
Company in accordance with the Personal Care DC SERP, a lump sum payment equal
to his Personal Care DC SERP Notional Account Balance. Such payment shall be
made within 90 days following the six (6) month anniversary of the date of
Separation from Service and on the same day that benefits under the DB SERP for
Management Committee Members of Domtar are paid to the U.S. Taxpayer, if any.

4.

Non-Vested Termination of Employment

A Member who Separates from Service, for a reason other than death, before
completing two (2) Years of Service as a Member is not entitled to any benefit
under the Personal Care DC SERP.

5.

Vested Termination

A Member who Separates from Service, for a reason other than death, prior to age
55 after completing two (2) Years of Service as a Member shall receive as soon
as practicable from the Company in accordance with the Personal Care DC SERP, a
lump sum payment equal to his Personal Care DC SERP Notional Account Balance.
Such payment shall be made within 90 days following the six (6) month
anniversary of the date of Separation from Service and on the same day that
benefits under the DB SERP for Management Committee Members of Domtar are paid,
if any.

4

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

6.

Death

If a Member Separates from Service by reason of death, his estate shall receive
from the Company, in accordance with the Personal Care DC SERP, a lump sum
payment equal to his Personal Care DC SERP Notional Account Balance. Any such
payment shall be made within 90 days of the date of the Member’s death.

7.

Disability

A Member who is considered disabled under the Base U.S. Savings Plans, and who
continues, on that basis, to accrue credited service, or company contributions
under such Base U.S. Savings Plans, as the case may be, shall continue to accrue
Annual Contribution Credits for the purposes of the Personal Care DC SERP, on
the basis of his salary rate at the time his disability began.

Benefits will only be paid from the Personal Care DC SERP upon the Member’s
actual Separation from Service, as described in Sections 3, 4, 5 or 6 above, as
applicable.

8.

Administration

The HR Committee is responsible for the administration of the Personal Care DC
SERP, the supervision of its application and the interpretation of its
provisions.

9.

Funding

Benefits under the Personal Care DC SERP are not funded. They are paid from the
Company’s general revenues.

10.

Non-Alienation of Benefits

No benefit payable under the provisions of the Personal Care DC SERP shall be in
any manner capable of anticipation, surrender, commutation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; nor shall any such benefit
be in any manner subject to the debts, contracts, liabilities, engagements or
torts of the person entitled to such benefit, except as specifically provided in
any applicable legislation.

11.

Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the
Personal Care DC SERP and the provisions of the Base U.S. Savings Plans, the
provisions of the Personal Care DC SERP shall prevail.

 

5

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

12.

Amendments

The Company reserves the right to amend or terminate the Personal Care DC SERP
at any time. Subject to Section 13.6, no change or termination shall adversely
affect any benefits that have accrued up to the effective date of such change,
which effective date shall not precede the date on which the change is
communicated to the Member. Notwithstanding the foregoing, any amendment to this
Personal Care DC SERP which is the result of a change to the Base U.S. Savings
Plans shall take effect as of the same date as applicable in respect of the
amendment to the Base U.S. Savings Plans.

13.

General Provisions

13.1

Currency

Notwithstanding anything to the contrary herein, all payments under the Personal
Care DC SERP shall be in U.S. currency. Any Annual Contribution Credit and any
future Annual Credited Notional Returns on such Annual Contribution Credit shall
be in U.S. currency

13.2

Withholding and reporting

All payments under the Personal Care DC SERP are expressed on a pre-tax basis
and shall be subject to applicable withholding tax and reporting pursuant to
applicable legislation.

13.3

Interpretation

The Personal Care DC SERP shall be interpreted, with respect to a Member, in
accordance with the laws of the same jurisdiction as applicable for purposes of
the Member’s employment agreement with the Company, which is in force at the
relevant time, or in the absence of an employment agreement, with the law of the
State of South Carolina for a Member employed in the United States.

 

13.4

Entire Agreement

Except to the extent expressly contemplated by the HR Committee at the time of
adoption of the Personal Care DC SERP, the Personal Care DC SERP supersedes and
replaces any and all prior plans, agreements, arrangements or understandings
between the Company and the Member regarding any retirement benefits to be
provided to the Member in excess of those that may be payable in accordance with
the provisions of the Base U.S. Savings Plans.

 

6

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

13.5

Severability

Should any of the provisions of the Personal Care DC SERP and/or conditions be
illegal or not enforceable, it or they shall be considered severable and the
Personal Care DC SERP and the remaining conditions shall remain in full force
and effect and be binding upon the parties as though the said provision or
provisions had never been included.

13.6

Enurement

The Personal Care DC SERP shall enure to the benefit of and be binding upon the
respective successors of the parties hereto, and the heirs, administrators and
legal representatives of the Member.

13.7

Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to a Member in the event Section 409A applies to any benefit paid
or provided pursuant to the Personal Care DC SERP in a manner that results in
adverse tax consequences for the Member or any of his or her beneficiaries or
transferees. The HR Committee may unilaterally amend, modify or terminate any
benefit provided under the Personal Care DC SERP if it determines, in its sole
discretion, that such amendment, modification or termination is necessary or
advisable to comply with applicable U.S. law as a result of changes in law or
regulation or to avoid the imposition of an additional tax, interest or penalty
under Section 409A.

13.8Claims Procedure

The HR Committee shall adopt claims procedures, with respect to Members who are
U.S. Taxpayers, in accordance with Department of Labor Regulations Section
2560.503-1.

 




7

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016




--------------------------------------------------------------------------------



[g20170803120201005953.jpg]

 

 



 

 

 

 

 

 

APPENDIX

 

The percentage set out for the purpose of Section 2.1 for designated executives
is as follow

 

Name

Percentage

Effective Date

Mike Fagan

11.0%

January 1st 2015

Brad Goodwin

10.0%

March 31, 2014

 

 

8

DC SERP for Designated Executives of Domtar Personal Care
As in effect on March 31, 2014, amended and restated as of November 1, 2016


